            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 1 of 6



1    David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
2    Ryan L. McBride, Esq. (SBN 032001)
     ryan@kazlg.com
3    Kazerouni Law Group, APC
     2633 E. Indian School Road, Ste. 460
4    Phoenix, AZ 85016
     Telephone: (800) 400-6808
5    Facsimile: (800) 520-5523
6
     Attorneys for Plaintiff
7
8                         UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA
9
                                            )   Case No.:
10   Mitchell Young,
                                            )
11                                          )   COMPLAINT FOR DAMAGES
                   Plaintiff,               )   PURSUANT TO THE FAIR DEBT
12                                              COLLECTION PRACTICES ACT 15
                           v.               )   U.S.C. § 1692, ET SEQ (“FDCPA”);
13                                          )
14   Wakefield & Associates, Inc.;          )
                                            )
15                                          )
                   Defendants.
16                                          )
                                                JURY TRIAL DEMANDED
                                            )
17
                                       INTRODUCTION
18
     1.    The United States Congress has found abundant evidence of the use of
19
           abusive, deceptive, and unfair debt collection practices by many debt
20
           collectors, and has determined that abusive debt collection practices
21
           contribute to the number of personal bankruptcies, to marital instability, to
22
           the loss of jobs, and to invasions of individual privacy. Congress wrote the
23
           Fair Debt Collection Practices Act, 15 U.S.C. § 1692. (hereinafter
24
           “FDCPA”), to eliminate abusive debt collection practices by debt collectors,
25
           to insure that those debt collectors who refrain from using abusive debt
26
           collection practices are not competitively disadvantaged, and to promote
27
           consistent State action to protect consumers against debt collection abuses.
28
     COMPLAINT                                  1
            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 2 of 6



1    2.    Mitchell Young (“Plaintiff”), through Plaintiff’s attorneys, brings this action
2          to challenge the actions of Wakefield & Associates, Inc. (“Defendant”) with
3          regard to attempts by Defendant to unlawfully and abusively collect a debt
4          alleged to be owed by Plaintiff, and this conduct caused Plaintiff damages.
5    3.    Plaintiff makes these allegations on information and belief, with the
6          exception of those allegations that pertain directly to Plaintiff, which Plaintiff
7          alleges on his personal knowledge.
8    4.    While many violations are described below with specificity, this Complaint
9          alleges violations of the statutes cited in their entirety.
10   5.    All the conduct engaged in by Defendant took place in the District of
11         Arizona.
12   6.    Any violations by Defendant were knowing, willful, and intentional, and
13         Defendant did not maintain procedures reasonably adapted to avoid any such
14         specific violation.
15                                  Jurisdiction and Venue
16   7.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
17         1692(k), and 28 U.S.C. § 1367 for supplemental state claims.
18   8.    This action arises out of Defendant's violations of the Fair Debt Collection
19         Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”).
20   9.    Because Defendant intentionally contacted Plaintiff and thus conducted
21         business within the State of Arizona, personal jurisdiction is established.
22   10.   Venue is proper pursuant to 28 U.S.C. § 1391 because the claims arising out
23         of Defendant’s contacts with Plaintiff occurred in the City of Phoenix,
24         County of Maricopa, State of Arizona.
25   11.   At all times relevant, Defendant conducted business within the State of
26         Arizona.
27                                            Parties
28   12.   Plaintiff is a natural person who resides in the City of Phoenix, State of
     COMPLAINT                                   2
            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 3 of 6



1          Arizona.
2    13.   Defendant is located in the City of Knoxville, State of Tennessee.
3    14.   Plaintiff is a natural person allegedly obligated to pay a debt, and are each a
4          consumer‚ as that term is defined by 15 U.S.C. § 1692a(3).
5    15.   Defendant is a person who uses an instrumentality of interstate commerce or
6          the mails in a business the principal purpose of which is the collection of
7          debts, or who regularly collects or attempts to collect, directly or indirectly,
8          debts owed or due or asserted to be owed or due another and is therefore a
9          debt collector as that phrase is defined by 15 U.S.C. § 1692a(6).
10                                   Factual Allegations
11   16.   On or about April 12, 2019, Plaintiff received medical treatment and is
12         alleged to have incurred certain financial obligations.
13   17.   These financial obligations were primarily for personal, family or household
14         purposes and are therefore a “debt” as that term is defined by 15 U.S.C.
15         §1692a(5).
16   18.   Sometime thereafter, but before May 2020, Plaintiff scheduled regular
17         payments to pay the alleged debt. In May 2020, Plaintiff paid the remainder
18         of the alleged debt on the American Medical Response (“AMR”) payment
19         website. Plaintiff received a confirmation number.
20   19.   Sometime thereafter, but before February 2021, Plaintiff received multiple
21         calls from AMR regarding an alleged debt. Plaintiff also received a letter
22         from AMR reflecting an alleged debt. AMR also called Plaintiff’s mother
23         about the alleged debt.
24   20.   During August 2020, Plaintiff contacted AMR. AMR informed Plaintiff that
25         they never received his May 2020 payment.
26   21.   Subsequent to May 2020, but before February 2021, the alleged debt was
27         assigned, placed, or otherwise transferred, to Defendant for collection.
28   22.   On or about February 10, 2021, Defendant contacted Plaintiff about the
     COMPLAINT                                 3
            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 4 of 6



1          alleged debt. Plaintiff disputed the claim and insisted that he paid the alleged
2          debt in full. Plaintiff provided the check number and the payment date.
3          Defendant instructed Plaintiff to email the information regarding his May
4          2020 payment to “todd.viddle@wakeassoc.com.” Plaintiff’s email to that
5          email address bounced.
6    23.   On or about February 10, 2021, Plaintiff spoke with Defendant, who
7          informed Plaintiff he owed $2,673.45, more than double the AMR invoice

8          previously paid in full by Plaintiff.
     24.   On or about February 14, 2021, Plaintiff spoke with Defendant, who
9
           provided Plaintiff with a different email address to send information
10
           regarding the May 2020 payment. Plaintiff’s email included copies of the
11
           AMR invoice, AMR’s email confirming Plaintiff’s payment, and bank
12
           statements reflecting payments made to AMR. Plaintiff’s email also
13
           requested Defendant stop contacting him. Plaintiff’s email to this email
14
           address also bounced.
15
     25.   On or about February 19, 2021, Plaintiff mailed to Defendant via Certified
16
           Mail Receipt physical copies of the AMR invoice, AMR’s email confirming
17         Plaintiff’s payment, and bank statements reflecting payments made to AMR.
18   26.   On or about April 16, 2021, Defendant informed Plaintiff that he owed
19         $2,714.14 for the services rendered on April 12, 2019.
20   27.   This communication to Plaintiff was a “communication” as that term is
21         defined by 15 U.S.C. § 1692a(2).
22   28.   Through this conduct, Defendant attempted to collect debt from Plaintiff that
23         was not authorized by the agreement between Plaintiff and Defendant or by
24         the law in violation 15 U.S.C. § 1692f and 1692f(1).
25   29.   Through this conduct, Defendant engaged in conduct the natural

26         consequence of which was to harass, oppress, or abuse a person in

27         connection with the collection of a debt. Consequently, Defendant violated
           15 U.S.C. § 1692d.
28
     COMPLAINT                                 4
            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 5 of 6



1    30.   Through this conduct, Defendant used a false, deceptive, or misleading
2          representation or means in connection with the collection of a debt.
3          Consequently, Defendant violated 15 U.S.C. § 1692e and 15 U.S.C. §
4          1692e(10).
5    31.   Through this conduct, Defendant made a false and misleading representation
6          regarding the character, amount or legal status of an alleged debt that

7          Plaintiff owed in violation of 15 U.S.C. § 1692e(2).
     32.   Because of Defendant’s conduct, Plaintiff feels like he is in a hopeless
8
           situation.
9
     33.   In drafting the FDCPA, Congress felt that it was important for collectors to
10
           be truthful in their efforts and communications. Defendant’s failure to
11
           account for Plaintiff’s May 2020 payment and Defendant’s continued
12
           attempts to collect a non-existent debt put Plaintiff at risk for paying a debt
13
           he did not owe.
14
     34.   This conduct was a material violation of the FDCPA because it potentially
15
           frustrates the ability of the least sophisticated debtor to intelligently choose
16         whether or not to pay a debt that they do not owe.
17   35.   As a result of Defendants’ abusive conduct, Plaintiff suffered actual
18         damages in the form of mental anguish and emotional distress, which was
19         manifested by symptoms including but not limited to: stress, anxiety, worry,
20         restlessness, irritability, embarrassment, loss of sleep, feelings of
21         hopelessness, and helplessness all impacting his job and personal
22         relationships.
23                                    Causes of Action
24                                         Count I
25                       Fair Debt Collection Practices Act (FDCPA)
26                                15 U.S.C. §§ 1692 et seq.
27   36.   Plaintiff repeats, re-alleges, and incorporates by reference, all other
28         paragraphs.
     COMPLAINT                                5
            Case 2:21-cv-01026-SMB Document 1 Filed 06/12/21 Page 6 of 6



1    37.   The foregoing acts and omissions constitute numerous and multiple
2          violations of the FDCPA, including but not limited to each and every one of

3          the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
     38.   As a result of each and every violation of the FDCPA, Plaintiff is entitled to
4
           any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages
5
           in an amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,
6
           reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3)
7
           from Defendant.
8
                                      Prayer For Relief
9
     WHEREFORE, Plaintiff prays that judgment be entered against Defendant, and
10
     Plaintiff be awarded damages from Defendant, as described herein.
11
12
     39.   Pursuant to the seventh amendment to the Constitution of the United States
13
           of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15
     Dated: June 12, 2021                                 Respectfully submitted,
16
17                                                 BY: /S/ RYAN L. MCBRIDE______
                                                          RYAN L. MCBRIDE, ESQ.
18
                                                          ATTORNEY FOR PLAINTIFF
19
20
21
22
23
24
25
26
27
28
     COMPLAINT                                 6
